UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1, 2ND FLOOR, COSTA MESA, CALIFORNIA 92626 (Address of principal executive offices and zip code) (714) 431-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ] No [X] The number of shares outstanding of the registrant's common stock as of May 13, 2011 was 10,084,626. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED March 31, 2011 PART I - FINANCIALINFORMATION Item 1 -Financial Statements Consolidated Statements of Financial Condition: At March 31, 2011 (unaudited), December 31, 2010 (audited) and March 31, 2010 (unaudited) Consolidated Statements of Operations:For the three months ended March 31, 2011 and 2010 (unaudited) Consolidated Statements of Stockholders’ Equity and Comprehensive Income:For the three months ended March 31, 2011 and 2010 (unaudited) Consolidated Statements of Cash Flows:For the three months ended March 31, 2011 and 2010 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operation Item 3 -Quantitative and Qualitative Disclosures About Market Risk Item 4 -Controls and Procedures PART II- OTHER INFORMATION Item 1 -Legal Proceedings Item 1A - Risk Factors Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds Item 3 -Defaults Upon Senior Securities Item 4 -Reserved Item 5 -Other Information Item 6 -Exhibits PART I - FINANCIAL INFORMATION Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) March 31, December 31, March 31, ASSETS (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 29 29 Cash and cash equivalents Investment securities available for sale FHLB stock/Federal Reserve Bank stock, at cost Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned 34 Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets - - Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing: Transaction accounts Retail certificates of deposit Wholesale/brokered certificates of deposit Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Preferred Stock, $.01 par value; 1,000,000 shares authorized; no shares outstanding - - - Common stock, $.01 par value; 15,000,000 shares authorized; 10,084,626 shares at March 31, 2011, 10,033,836 shares at December 31, 2010 and March 31, 2010 issued and outstanding Additional paid-in capital Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive loss, net of tax benefit of $702 at March 31, 2011, $639 at December 31, 2010, and $1,118 at March 31, 2010 ) ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended March 31, 2011 March 31, 2010 INTEREST INCOME Loans $ $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Interest-bearing deposits: Interest on transaction accounts Interest on certificates of deposit Total interest-bearing deposits FHLB advances and other borrowings Subordinated debentures 76 75 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees 70 Deposit fees Net gain (loss) from sales of loans 86 ) Net gain from sales of investment securities 87 Other-than-temporary impairment loss on investment securities, net ) ) Gain on FDIC transaction - Other income Total noninterest income (loss) ) NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net FDIC insurance premiums Legal and audit Marketing expense Office and postage expense Other expense Total noninterest expense NET INCOME BEFORE INCOME TAXES INCOME TAX NET INCOME $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (dollars in thousands) (unaudited) Common Stock Shares Amount Additional Paid-in Capital Accumulated Retained Earnings (Deficit) Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Stockholders’ Equity Balance at December 31, 2010 $ $ $ ) $ ) $ Comprehensive Income: Net income $ Unrealized holding gains on securities arising during the period, net of tax Reclassification adjustment for net loss on sale of securities included in net income, net of tax ) Net unrealized gain on securities, net of tax ) ) ) Total comprehensive income $ Share-based compensation expense 13 13 Common stock repurchased and retired ) (1
